Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1, 2, 9, 10, 21-23, 25, 27, 29, 30, 32, 34, and 37 are currently pending.  Claims 1, 2, 9, and 10 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 21-23, 25, 27, 29, 30, 32, 34, and 37 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1, 2, 9, and 10) in the reply filed on Feb. 7, 2022 is acknowledged.  Applicant has elected Group I without traverse.  Claims 21-23, 25, 27, 29, 30, 32, 34, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
In the reply, applicants elected the following species: 
Compound of Formula (I): 

    PNG
    media_image1.png
    80
    530
    media_image1.png
    Greyscale

Condition: cancer
In the reply, applicants have stated that claims ***** read on the elected species.  These claims will be examined further on the merits of the claims.  
The initial search of the prior art indicates that applicants' elected species (i.e., the specific chemical structure identified above including SEQ ID NO: 1) appears to be free of the prior art.  Thus, examination has been extended to a single additional species per MPEP § 803.02.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Specification/Drawing Objections
The specification is objected to because of the following informalities: compounds 1-11 (Fig. 1) are illustrated with three (3) carbon atoms in the main "backbone" chain between the sulfur atom and the carbonyl group to the right of the sulfur atom.  However, Formula (I) as recited in claim 1 features only two (2) carbon atoms between the sulfur atom and the carbonyl group to its right, and does not allow for additional carbon atoms at this location.  Thus, Formula I does not comport with Figure 1.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 9, and 10 are indefinite in light of applicants' elected species: 

    PNG
    media_image2.png
    96
    608
    media_image2.png
    Greyscale

It is noted that the elected species, as provided in the 2/7/22 response, features three (3) carbon atoms in the main "backbone" chain between the sulfur atom and the carbonyl group to the right of the sulfur atom (see the circled area in the chemical structure above).  However, Formula (I) as recited in claim 1 features only two (2) carbon atoms between the sulfur atom and the carbonyl group to its right, and does not allow for additional carbon atoms at this location.  Thus, applicants' elected species does not appear to be encompassed by any of the instant claims.  Since Schemes 1-2 of the instant application illustrate only two (2) carbon atoms between the sulfur atom and the carbonyl group to its right, it is presumed that the extra carbon atom at this location in the elected species (and in compounds 1-11; see Fig. 1) is an error.  For the purposes of this Office Action, this the elected species will be interpreted to require only two (2) carbon atoms between the sulfur atom and the carboxyl group to its right per Schemes 1-2, pending applicants' clarification of this issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over BRIMBLE (WO 2016/103192; Priority to Dec. 23, 2014; on IDS).  
Brimble discloses peptide conjugates for eliciting immune responses (i.e., self-adjuvating vaccine compounds where the peptide epitope of interest is linked to an adjuvant (title; abstract; pgs. 1, 45, 86).  The peptide may have TLR2 agonist activity (p. 74).  Brimble teaches peptide conjugates of formula (A) (p. 22).  These compounds read on claim 1 when L1 (corresponding to instant R1) = C5-21 alkyl (e.g., C15 alkyl); Z (corresponding to instant X) = –OC(O)–; R1-R7 = H; m = 0; n = 1; R8 (corresponding to part of instant R4) = H; R9 (corresponding to part of instant R4) = L3-C(O) (where L3 = C1 alkyl) (pgs. 22-23).  Brimble additionally teaches serine as the first N-terminal amino acid residue (i.e., corresponding to instant R2), which may be next to a solubilizing group (pgs. 36, 44).  Brimble teaches that serine in this position (i.e., as instantly claimed) may enhance TLR2 binding (bridging p. 75 top par.).  As solubilizing groups, Brimble teaches hydrophilic amino acids or PEG (p. 68; claim 21).  Since Brimble teaches both hydrophilic amino acids or polyethylene glycols (PEGs) as solubilizing groups, Brimble effectively establishes PEGs to be functional equivalents of hydrophilic amino acids.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  Further, Brimble directly embodies peptide conjugates comprising most of the features of the instantly claimed compounds (e.g., see compound 22 on p. 94 of Brimble).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared adjuvant compounds encompassed by the instant claims, comprising PEG groups.  In addition to the functional equivalence noted above, replacing two or more hydrophilic amino acids with a PEG chain 1) is directly suggested by Brimble and 2) amounts to no more than simple substitution of one known element (PEG as a solubilizing group) for another (two or more hydrophilic amino acids as a solubilizing group) to obtain predictable results.  In doing so, one would have expected to improve the water solubility of the adjuvant as taught by Brimble (p. 68).  

Conclusion
Claims 1, 2, 9, and 10 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658